DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 30, 2014

FROM:

Cindy Mann
Director
Center for Medicaid and CHIP Services

SUBJECT:

2015 Updates to the Child and Adult Core Health Care Quality
Measurement Sets

This informational bulletin describes the 2015 updates to the core set of children’s health care
quality measures for Medicaid and the Children’s Health Insurance Program (CHIP) (Child Core
Set) and to the core set of health care quality measures for adults enrolled in Medicaid (Adult
Core Set).
Background
The Center for Medicaid and CHIP Services (CMCS) has worked with stakeholders to identify
two core sets of health care quality measures that can be used to assess the quality of health care
provided to children and adults enrolled in Medicaid and CHIP. The core sets are tools states
can use to monitor and improve the quality of health care provided to Medicaid and CHIP
enrollees. The goals of this effort are to:
1) encourage national reporting by states on a uniform set of measures; and
2) support states in using these measures to drive quality improvement.
Part of implementing an effective “quality measures reporting program” is to periodically reassess the measures that comprise it since many factors, such as changes in clinical guidelines
and challenges with reporting, may warrant modifying the measure set. In addition, CMCS
continues to prioritize working with federal partners to promote quality measurement alignment
across programs recognizing that this reduces burden on states reporting data to multiple
programs and helps to drive quality improvement across payers and programs.
For the 2015 updates to the Child and Adult Core Sets, CMCS worked with the National Quality
Forum’s (NQF) 1 Measure Applications Partnership (MAP), a public-private partnership that
reviews measures for potential use in federal public reporting, 2 to review and identify ways to
improve the core sets. Collaborating with NQF’s MAP process for core set updates promotes
measure review alignment across CMS since NQF also updates measures for other CMS
reporting programs.

1
2

http://www.qualityforum.org/story/About_Us.aspx
http://www.qualityforum.org/map/

CMCS Informational Bulletin – Page 2

CMCS is encouraged by state reporting on the core measures. For the Child Core Set, all states
voluntarily reported two or more of the measures for federal fiscal year (FFY) 2013, with a
median of 16 measures reported by states. For the Adult Core Set, 30 states reported a median of
17 measures and 25 states reported on at least 8 core set measures in FFY 2013. Additional
information on state reporting for each core set can be found in the respective 2014 Annual
Report on the Quality of Care for Children in Medicaid and CHIP and the 2014 Annual Report
on the Quality of Care for Adults Enrolled in Medicaid. 3,4 CMCS looks forward to working with
states on the core measures reporting now underway for FFY 2014.
2015 Child Core Set
Since the release of the initial Child Core Set in 2011, CMCS has collaborated with state
Medicaid and CHIP agencies to voluntarily collect, report, and use the measures to drive quality
improvements. Section 1139A of the Social Security Act provides that, beginning annually in
January 2013, the Secretary shall publish recommended changes to the core measures. 5
For the 2015 Child Core Set update, CMCS will:
• retire one measure, Percentage of Eligibles that Received Dental Treatment Services; 6
• add two measures:
- Dental Sealants for 6-9 Year Old Children at Elevated Caries Risk; 7and
- Child and Adolescent Major Depressive Disorder: Suicide Risk Assessment. 8
In addition, CMS will pilot a reporting process for FFY 2015 for the child version of the hospital
Consumer Assessment of Healthcare Providers and Systems survey (Child HCAHPS) in order to
determine whether or not to include HCAHPS in the Core Set. 9 Since the Child HCAHPS is a
survey conducted by hospitals, CMS will work with CMS hospital reporting programs and states
to obtain the survey data. CMS views the Child HCAHPS as an important tool for monitoring a
family’s experiences and satisfaction with hospital-based pediatric care. This measure was
recommended to help address gaps noted in the measure set in three areas: inpatient care; patient
experience, and care coordination. Additional information about the Child Core Set MAP review
process and their recommendations to CMS can be found at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/CHIPRA-Initial-Core-Set-of-Childrens-Health-Care-Quality-Measures.html

3

http://www.medicaid.gov/medicaid-chip-program-information/by-topics/quality-of-care/downloads/2014-childsec-rept.pdf
4
http://www.medicaid.gov/medicaid-chip-program-information/by-topics/quality-of-care/downloads/2014-adultsec-rept.pdf
5
The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf The
second update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf
6
Measure steward: CMS, Not NQF Endorsed
7
Measure steward: American Dental Association on behalf of the Dental Quality Alliance, NQF#2508
8
Measure steward: American Medical Association - Physician Consortium for Performance Improvement (AMAPCPI), NQF#1365
9
Measure steward: Center for Quality Improvement and Patient Safety-Agency for Healthcare Research and
Quality, Underdoing NQF Endorsement Review NQF#2548

CMCS Informational Bulletin – Page 3

2015 Adult Core Set
In January 2012, CMCS released its initial core set of health care quality measures for adults
enrolled in Medicaid (Adult Core Set). Section 1139B of the Social Security Act, as amended by
Section 2701 of the Affordable Care Act, notes that the Secretary shall issue updates to the Adult
Core Set beginning in January 2014 and annually thereafter. 10
For the 2015 Adult Core Set update, CMCS will:
• retire the Comprehensive Diabetes Care: LDL-C Screening measure; 11 and
• add the Comprehensive Diabetes Care: Hemoglobin A1c Poor Control (>9.0%)
measure. 12
The replacement of the diabetes screening measure allows CMCS and states to expand the
measurement of health care outcomes in Medicaid. Additional information about the Adult Core
Set MAP review process and their recommendations to CMS can be found at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Adult-Health-Care-Quality-Measures.html
Next Steps
The updates to the Core Sets will take effect in the FFY 2015 reporting cycle, which will begin
no later than December 2015. To support states in making these changes, CMCS will release
updated technical specifications for both Core Sets in spring 2015 and make them available at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Quality-of-Care.html. States with questions or that need further assistance with reporting
and quality improvement regarding the Child and Adult Core Sets can submit questions or
requests to: MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Marsha Lillie-Blanton, Children and
Adults Health Programs Group, at marsha.lillie-blanton@cms.hhs.gov

10

The first update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf
11
Measure steward: National Committee for Quality Assurance, NQF#0063
12
Measure steward: National Committee for Quality Assurance, NQF#0059

